Citation Nr: 1101056	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  02-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether the character of the appellant's discharge is a bar to 
the receipt of benefits administered by the Department of 
Veterans Affairs (VA), except health care benefits authorized by 
Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-
Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The appellant served on active duty from July 1984 to October 
1989.  Pertinent evidence of record is to the effect that the 
appellant was discharged from service under other than honorable 
conditions.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 Administrative Decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which determined that the conditions of the 
appellant's discharge prohibited payment of VA benefits. 

In a decision of January 2007, the Board upheld the RO's December 
2001 decision, finding that the character of the appellant's 
discharge from service was a bar to the payment of VA 
compensation benefits.  The appellant subsequently appealed that 
denial of benefits to the United States Court of Appeals for 
Veterans Claims (Court), which, in a January 2009 Memorandum 
Decision, vacated and remanded the Board's January 2007 decision, 
finding that the Board's stated reasons and bases were inadequate 
for an informed review.  

In a subsequent decision of July 2009, the Board once again 
determined that the appellant's discharge from his sole 
enlistment was issued under dishonorable conditions, which 
constituted a bar to the payment of VA compensation benefits.  
That determination was again appealed to the United States Court 
of Appeals for Veterans Claims (Court), which, in a June 2010 
Order, vacated the Board's July 2009 decision, and, in so doing, 
remanded the appellant's case to the Board for further action 
consistent with a June 2010 Joint Motion for Remand.  The case is 
now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO in Newark, New Jersey for additional 
development.  VA will notify you if further action is required on 
your part.


REMAND

At the time of the Joint Motion in June 2010, it was noted that a 
remand of the appellant's case was required because the Board, at 
the time of its July 2009 decision, failed to provide an adequate 
statement of reasons and bases regarding whether the appellant 
was unconditionally discharged for purposes of 38 C.F.R. 
§ 3.13(a)(3) (2010) when he extended his period of service beyond 
his initial four-year commitment.  Remand was, additionally, 
required for the Board to provide an adequate statement of 
reasons and bases as to whether the appellant's drug use 
constituted willful and persistent misconduct under the 
provisions of 38 C.F.R. § 3.12(d)(4) (2010), and whether his 
service did, in fact, constitute meritorious service.  See 
38 C.F.R. § 3.12(d)(4) (2010).  Finally, remand was required for 
the Board to provide an adequate statement of reasons and bases 
for why the appellant was not entitled to a second Board hearing 
which he had requested.  See 38 C.F.R. § 20.700 (2010).  

Initially, the Board notes that, in correspondence of July 2010, 
the appellant's attorney indicated that the appellant no longer 
desired an additional hearing before the Board.  Accordingly, 
that provision of the Joint Motion is no longer for 
consideration.

However, regarding the issue of whether the appellant's service 
from July 1984 to October 1989 constituted one continuous period 
of enlistment, the Joint Motion noted that, under 38 C.F.R. 
§ 3.13(a)(3) (2010) relating to "discharge to change status," a 
discharge to reenlist is a conditional discharge.  Moreover, even 
where a conditional discharge to reenlist is issued, the entire 
period of service constitutes one period of service, with 
entitlement to be determined by the character of the final 
termination of such service, unless:

(1) The person served for the period that 
he was obligated to serve at the time of 
entry; (2) the person was not discharged or 
released from such service at the time of 
completing that period of service due to an 
intervening enlistment or reenlistment; and 
(3) the person would have been eligible for 
a discharge under conditions other than 
dishonorable except for the intervening 
enlistment or reenlistment.  See 38 C.F.R. 
§ 3.13(c) (2010).

The June 2010 Joint Motion noted that, while the appellant served 
on active duty from July 1984 to October 1989, he initially 
enlisted for a period of four years beginning on July 11, 1984.  
In November 1986, he extended his period of service for four 
months.  In August 1988, the appellant once again extended his 
period of service for 22 months.  Significantly, in June 1988, 
the appellant was diagnosed with human immunodeficiency virus 
(HIV).  Moreover, in April 1989, the appellant tested positive 
for cocaine, one of the incidents which eventually led to his 
discharge under other than honorable conditions.  The Joint 
Motion further noted that the Board, in its July 2009 decision, 
failed to address whether, under 38 C.F.R. § 3.13(c) (2010), the 
appellant's initial enlistment for a period of four years with 
extended periods of service totaling 26 months did, in fact, 
constitute separate periods of service.  Accordingly, remand was 
required in order for the Board to determine whether, under 
38 C.F.R. § 3.13 (2010), the appellant had served more than one 
period of service, and, if so, whether he would be eligible for 
benefits under any one of those periods pursuant to the 
provisions of 38 U.S.C.A. § 101(18) (2010).

The Board observes that, at the time of the December 2001 
Administrative Decision which determined that the appellant's 
period of service from July 11, 1984 to October 30, 1989 was 
under other than honorable conditions, with the result that the 
appellant's discharge was considered to have been issued under 
dishonorable conditions, the appellant was determined to have 
served one continuous period of active service from July 11, 1984 
to October 30, 1989.  In point of fact, no consideration 
whatsoever was given to the possibility that, given his two 
extensions to his original period of active service, the 
appellant might, in fact, have had at least one period of 
"honorable" active service.  Consideration of that possibility is 
necessary prior to a final adjudication of the appellant's 
current claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The appellant's entire claims folder 
should be furnished to the RO in order that 
they might issue a separate Administrative 
Decision addressing whether the appellant's 
service from July 11, 1984 to October 30, 
1989 constituted one continuous period of 
active military service, as opposed to 
"separate and distinct" periods of active 
service, one or more of which might be 
characterized as "honorable."  In reaching 
that determination, the RO should 
specifically take into account the two 
extensions of active service totaling 
26 months referenced above.  Finally, a 
copy of the requested Administrative 
Decision should be made a part of the 
appellant's claims file.  

2.  The RO should then readjudicate whether 
the character of the appellant's discharge 
constitutes a bar to the receipt of 
benefits administered by the Department of 
Veterans Affairs (VA), with the exception 
of health care benefits authorized by 
Chapter 17, Title 38, United States Code.  
Should the benefit sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in July 2006.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



